Case 4:20-cv-04040-SOH-BAB Document 8               Filed 05/21/20 Page 1 of 2 PageID #: 38



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

DEWAYNE ANTONIO EDWARDS                                                            PLAINTIFF

v.                                    Civil No. 4:20-cv-04040

SERGEANT GRIFFEY, Miller County Detention
Center (“MCDC”); WARDEN WALKER; OFFICER
ELLIS; OFFICER POOLE; OFFICER WEBB;
OFFICER SALVADOR; OFFICER LEAKES;
JANE DOE; and JOHN DOE                                                          DEFENDANTS

                                            ORDER

         Before the Court is the order directing Plaintiff to file an Amended Complaint, the

premature order directing service on Defendants, and the issuance of summonses. (ECF Nos. 3,

6, 7).

         Plaintiff Dewayne Antonio Edwards filed this action pro se pursuant to 42 U.S.C. § 1983

on May 18, 2020. (ECF No. 1). Plaintiff’s application to proceed in forma pauperis (ECF No. 2)

was granted the same day. (ECF No. 3). In that same order, the Court directed Plaintiff to submit

an Amended Complaint by June 8, 2020 to clarify his claims against the named Defendants and

instructed the Clerk to mail Plaintiff a court-approved § 1983 form. However, the Clerk did not

send Plaintiff the complaint form. In addition, on May 19, 2020, the Court prematurely entered

an order directing the U.S. Marshals to serve the named Defendants. (ECF No. 6). The Clerk then

issued summonses for the Defendants. (ECF No. 7).

         The Clerk is DIRECTED to send Plaintiff an approved § 1983 complaint form.         The

Clerk is also DIRECTED to withdraw the order directing service (ECF No. 6) and the

Summonses issued to Defendants. (ECF No. 7).

                                                1
Case 4:20-cv-04040-SOH-BAB Document 8                  Filed 05/21/20 Page 2 of 2 PageID #: 39



       Plaintiff is directed to file an Amended Complaint by June 11, 2020. In the Amended

Complaint, Plaintiff must write short, plain statements telling the Court: the constitutional right

Plaintiff believes was violated; the name of the Defendant who violated the right; exactly what the

Defendant did or failed to do; how the action or inaction of that Defendant is connected to the

violation of the constitutional rights; and what specific injury Plaintiff suffered because of the

misconduct of that Defendant.        See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976);

Fed.R.Civ.P.8. Plaintiff must repeat this process for each person he has named as a Defendant.

Plaintiff is CAUTIONED that he must affirmatively link the conduct of each named Defendant

with the specific injury he suffered. If he fails to do so, the allegations against that Defendant will

be dismissed for failure to state a claim.

       Plaintiff must clearly designate on the face of the document that it is a First Amended

Complaint. The First Amended Complaint must be retyped or rewritten in its entirely on the court-

approved form. You may not refer back to any part of the original complaint. A First Amended

Complaint supersedes, or takes the place of, the original Complaint. After amendment, the Court

will treat the original Complaint as nonexistent. Any cause of action that was raised in the original

Complaint is waived if it is not raised in the First Amended Complaint. This case shall be subject

to dismissal if Plaintiff fails to return the Amended Complaint to the Court’s imposed

deadline of June 11, 2020.

       IT IS SO ORDERED this 21st day of May 2020.

                                               /s/Barry A. Bryant
                                               HON. BARRY A. BRYANT
                                               UNITED STATES MAGISTRATE JUDGE



                                                  2
